HOUCK, J.
This action was commenced in the Common Pleas Court of Holmes County. The plaintiff Marquis sought to enjoin a ditch assessment placed on the tax duplicate of Holmes County *468against his íarm. The plaintiff relied upon the provisions of Section 6500 GC. as a basis for the injunctive relief prayed for. The defendant filed a demurrer to the petition, and the demurrer was sustained by the Common Pleas Court. The Court of Appeals affirmed the Common Pleas, and found as follows:
Attorneys — Schuller & Putnam for Marquis; Harold Kuhn, Pros. Atty., for Snyder et; all of Millersburg.
Plaintiff in error relies upon the provisions of Section 6500 GC. as a basis for the injunc-tive relief prayed for. This section of the General Code was repealed by the Legislature about four years before the instant suit was commenced. It therefore follows that there is no foundation in fact or law upon which the present suit could be brought as there is no statutory provisions for the maintaining of the suit.
Judgment affirmed.
(Shields, J., and Lemert, J., concur.)